*-   ..




                                         THE   A’ITORNEY    GENERAL
                                                   OF TEXAS
                                                    .




      Itfm&D~lo;                         H. Doherty     qpinion #o. ww 785
          San Au&umtlnej Toxar                         .Re:   mother tht County Judge
                                                              or ,DIet,rIct
                                                                          Judge 8ppolnte
                                                              Spealal Oonnalrelonersand
                                                              render6 Judgments In EmI-
                                                              nent Domain Prodeedlngs
                                                              Inmnneugu8tIne and Sablne
                                                                   ‘.   l


      Dea r    lb r ?    Do h e r fa w



                        We .haveJrourletter In which you request an opinion 18
          mllow~r                               :
                            ~%der S.& ‘Na.19,~ 56th iegialature;t&d, Cillod
                                V.A~.C:S. Arty. 1970-310, ~cimcernlng~ eminentT
                        8Jeerlon,
                        domain proaedurea,~~doea  th+ couilty judge or khe diatrlct
                        judge .make the appointment  of the~apeoIal.conmIsaIoners .
                        $n condemnation.Mttcm e,rtainlng.to the state hlghuayis,
                        &nd IS the e0unt.y’
                                          judge,~niakOr  atiahappointment,Ia,the
                        SInal decltilonof iuch ~aom&rlone~, wider existing.law,
                        made the judgment o? the county or the,d,lstriotcourt?
                        Stitsd~‘another’uay, Is the petItIon norrtatemant 19
                        wrItIng oheking the appointment,?f such a board 4nd the
                        aonaequent aondemation   hop. the rip-of-yay,  Slled with
                        the.county or the dlatriat‘judge?
                  The above msntloried.
                                      act la alro ,foundat Pages90 of the Acts
          OS the Seaond Called Session OS,the 56th LegIaLature (1959:) the,
                                                                        ,
          pertinent provlrlons of whlah~read ae’S~llo?rcI:
                          “Section 1. !SheeoUnty courts of the Counties OS
                     Sablne and San AquatIne shall retain and oontlnue-to
                     have aad exercise the general arinclnaljurlsdlctlon,
                     both orlgltil ah@ appellate, and the general jurladlc-
                     tion of ,probstecourts, and ‘all jurledictlonother than
                     in civil mattera, Including eminent domaIn~j&lsdlction
                     OS which Ia,hers conies-redon ,thedistrict otirt Sor
                    ~8aId countlee, now or hereinafter conferred upon such
                     county oourts ,by the Constltutlonand ‘lawsof the state,
                     and shall retain all juflsdlctlonand power to lpsue      .~.
                     writs neoesaary to the enforcement 0s~thelr~jur5.ndlctldn,
Hon. James Ii.Doherty Page 2 (w 785) .,
                                     .,

       and to punish contempt;'but,said bounty o&t8 shall            ~~
       have no civil jurisdiction,except as to Mnal judgments
       reterred to In Section 2 hereof,
            "Section2. The district court OS tpe Firs+ Judl-
       clal District having jurisdictionIn said~Countlesof
       Sabi;neand San Augustine shall have and exercise jurls-.
       dlsGlon In matters of eminentdomain and In all other
       matters and cases OS a,clvll,.naturb,whether the same
       be OS original jurisdictionor OS appellate jurls~lctlon, .,
       over which, by the General Lawe,of the State of Te'xas
       now exlstlng and hereinafter enacted, the county courts
       of said count&es would have had jurisdiction; . . .'I'
        You state that lrlncethe above act'provldes only foi?a
transfer of the jurladlctlonof the County.'.Court~
                                                 and not of the
County Judge, you have.doubt as to whether the District Judge has.
authority to make the appointmentof the special commlss~oners.
We presume that you have ref'erence~
                                   to the,generallaw (Art. 3264
(2) R.C.S.) providing for Slllng eminent"domalriproceedingswith,
and appointmentof special commissionersby, the county judge.
You also statesthat ltiall the acts you haiieexamined which trank
Per eminent domain proceedings.from's county-,courtto another
court, you find that both the jurlsdlct$onof the county judge qnd
that of the county court are transferred.
        The case of City of Dallas :v. Johnson,,.54-S.W.
                                                       (26)'1024
(Dallas C.C.Arj 19%‘) Involved the ~qusatlonralsed~by you,.the
specific question there under review being whether the Judge of
the County Court at Law No. 2 In Dallas County had the authqrlty'.
to appoint special commissionersIn condemnationproceedings,the,
contentionbeing made that the exercise of.such power ,restedalo
In the county judge. The Court overruled,khlscontentionand he:  !r
                                                                 d
that the grant of jurisdictionover eminent domain proceedings to .,,
the County Court at Law Included.authority In the Judge of that
Court to appoint special commlssloneraand :saldz,
             "It appears, therefore,that the county court -~
        of Dallas county, the county court of Dallas county
        at law No. 1, and the county court of Dallas county
        at law No. 2 have concurrent jurlsdlctlon~over all
        matters that are prescirlbedby article 1970--3, as
        the jurisdictionOS the county court at law No. 1.
        This grant of jurlsdlct$onincludes the specific
        matter under review. ..,...'I
        In the later case of MIers v. Housing Authority & City OS
Dallas, 266 S.W. 2nd 487, (1954) b f     th       C  t s cl 11 ,.,
ma,      the question was raised"thEt'%e J&iy!S g     Czuntyv
.   -




        Hon. Jamee Ii.Doherty page 3 (WW 785)


        Court at Law No. 1 had no jurisdictionto try the can& because he
        was pot the County Judge. The Court disposed OS this question by
        one &hort paragraph reading as follows:.
                    "Arts. 1970--3, 1970-4, 1970--16, have been
               Interpreted to mean that the County Courts of Dallas
               County at Law Nos. 1 and 2 have jurisdictionto try
               condemnationsuits. City of Dallas v. Johnson,_. Tex.-
               Clv.App., 54 S.W.2d lbia,‘iit.
                                            ‘jia’g’e’
                                                 ibi&~tie overrule
               appellant’spoint one.”
                We also call attention to the emergency clause of the act
        In question which recites the fact that the judges of the county
        courts of the two counties of Sablne and San Augustine are bur-
        dened with business Including eminent domain proceedings.
                You ‘areadvised that in our opinion the District Court
        OS Sablne and San Augustine GountIes, and the Judge thereoi,.has
        comp1et.ejurisdictionover eminent domain proceedings In r%ld
        countie8. Therefore, the petitions or statements In coudelrma-
        tlon should be Sll,edwith, and the,apeolal commissioners;appolnttid
        by, said judgi, and the award OS the commlssloners,,In the abeenoe
        of objections,should be made the jadguient
                                            ,,,    of tt&Dletrlct Court.
                                       3uMNA.m     ”
                    Under Chapter,7, A&s cif,  the ‘SecondCalled
                    Seuslon of the 56th ,Leglslature,  1959,
                    (V.A.,C.S. Art. 1970-310) In ,Sablneand San
                    AugustineCo&t&es,, ,,petltlons  or statements
                    In eminent domain prodeedlngs are to be
                    Slled with,‘and appointment OS special com-
                    misdionere  are to be made by, the District
                    Judge, and the award of the special commis-
                    sioners, in,the,aba@nceof objections, Is to
                    be made the judgment of the District Court.
                                                ,Youravery truly,
                                                WILL WILSON,
                                                Attorney Qeneral    .   ,
Hon. James H. Doherty page 4 (WW 785)


-APPROVED:
OPINION CO!@UTTEE:
W. V. Geppert, Chairman
w. Ray scruggs
Donald Bernard
Charles Cabanlss
Leon Pesek
F@VIEWEDFORTHEA!M'ORNEY GENERAL
BY: Leonard Passmore




                                        ,